Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 line 6, the term “a second notch” is rendered indefinite because the term “a first notch” has not been previously introduced in the claim. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (U.S. Patent 6,612,610 B1).
Regarding claim 1, Aoki et al. (at least Figs. 1-8) discloses a hard cover for a side airbag 4, comprising: 
a housing 36 configured to accommodate a cushion 4 therein; 
a cover unit 37 configured to cover an opening of the housing 36, and having a cut part b (Figs. 7A & 7B) formed to be cut when the cushion is deployed; 
a hinge 38 configured to connect the cover unit and a rear of the housing so that the cover unit is opened while being rotated; 
a first restraint unit 361 provided on a front of the housing; 
a first hook unit 371 provided on a front of the cover unit to be caught and restrained by the first restraint unit; 
a second restraint unit 361 provided on each of upper and lower sides of the housing; and 
a second hook unit 371 provided on each of upper and lower sides of the cover unit to be caught and restrained by the second restraint unit, and separated from the second restraint unit as the cover unit is pressed when the cushion is deployed.
Regarding claims 2-6
(claim 2) wherein the cut part b (Figs. 7A & 7B) comprises at least one cutoff line formed on the front of the cover unit 37;
(claim 3) wherein the cutoff line is formed on the front of the cover unit 37 in a longitudinal direction of the cover unit;
(claim 4) wherein the first restraint unit 361 comprises a first restraint rib disposed on the front of the housing 36 in the longitudinal direction thereof and having a plurality of first restraint grooves formed to allow the first hook unit 371 to be caught and restrained;
(claim 5) wherein the first hook unit 371 comprises a plurality of first hooks that are provided on the front of the cover unit 37 to be inserted into the first restraint grooves, respectively;
(claim 6) wherein the second restraint unit 361 comprises: a second restraint rib disposed on each of the upper and lower sides of the housing 36, and having a second restraint groove formed to allow the second hook unit 371 to be caught and restrained; and a second notch b (Figs. 7A & 7B) formed in the second restraint rib to be broken by a pressing force of the second hook unit 371 when the cushion is deployed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. Patent 6,612,610 B1) in view of Kimura et al. (U.S. Patent 5,988,674).
Regarding claims 10-12, Aoki et al. (at least Figs. 1-8) discloses the claimed invention except for wherein the housing comprises at least one housing slit formed to allow the housing to be broken by the inflation pressure of the cushion (claim 10); wherein the housing slit is formed in a housing corner of the housing (claim 11); and wherein the housing slit is formed in each of the plurality of housing corners (claim 12).
Kimura et al. (Figs. 1-10) discloses that it is known in the art to provide a cover 43, wherein a housing 41 comprises at least one housing slit 413 formed to allow the housing to be broken by the inflation pressure of a cushion 5 in order to inflate the cushion without hindrance even when the cover becomes unopenable due to depression thereof by a door deformed by shock of a collision (at least abstract, column 6 lines 40-54, Fig. 10); wherein the housing slit 413 is formed in a housing corner of the housing (at least Figs. 5 & 8)(claim 11); and wherein the housing slit 413 is formed in each of the plurality of housing corners (at least Figs. 5 & 8)(claim 12).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the housing 36 of Aoki et al. with the housing slit(s) 413 according to the teachings of Kimura et al., in order to .

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616